             Case 2:17-cr-00181-KJM Document 66 Filed 09/30/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:17-CR-00181-KJM

12                                Plaintiff,      ORDER SEALING DOCUMENTS AS SET
                                                  FORTH IN UNITED STATES’S NOTICE
13                         v.

14   AGUSTIN GUARNEROS LICONA,

15                                Defendant.

16

17         Pursuant to Local Rule 141(b) and based upon the representations contained in the

18 United States’s Request to Seal and the factors set forth in In Re Copley Press, Inc., 518

19 F.3d 1022, 1028 (9th Cir. 2008), IT IS HEREBY ORDERED that the three-page document

20 pertaining to defendant Agustin Guarneros Licona, and United States’s Request to Seal
21 shall be SEALED until further order of this Court.

22         It is further ordered that access to the sealed documents shall be limited to the

23 United States and counsel for the defendant.

24 DATED: September 30, 2020.

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN     1
      UNITED STATES’S NOTICE
